Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 1 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   1 of 17 #: 170
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 2 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   2 of 17 #: 171
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 3 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   3 of 17 #: 172
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 4 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   4 of 17 #: 173
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 5 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   5 of 17 #: 174
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 6 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   6 of 17 #: 175
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 7 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   7 of 17 #: 176
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 8 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   8 of 17 #: 177
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 9 Page
                                             Filed 05/20/20  of 17 PageID
                                                                   9 of 17 #: 178
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 10Page
                                             Filed 05/20/20   of 1710
                                                                    PageID
                                                                      of 17 #: 179
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 11Page
                                             Filed 05/20/20   of 1711
                                                                    PageID
                                                                      of 17 #: 180
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 12Page
                                             Filed 05/20/20   of 1712
                                                                    PageID
                                                                      of 17 #: 181
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 13Page
                                             Filed 05/20/20   of 1713
                                                                    PageID
                                                                      of 17 #: 182
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 14Page
                                             Filed 05/20/20   of 1714
                                                                    PageID
                                                                      of 17 #: 183
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 15Page
                                             Filed 05/20/20   of 1715
                                                                    PageID
                                                                      of 17 #: 184
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 16Page
                                             Filed 05/20/20   of 1716
                                                                    PageID
                                                                      of 17 #: 185
Case 1:20-mc-00004-JJM   Document
       Case 1:19-cr-10159-MLW     12 Filed
                              Document   5205/18/20   Page 17Page
                                             Filed 05/20/20   of 1717
                                                                    PageID
                                                                      of 17 #: 186
